                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


    KEITH ANDERSON, MATTHEW                     )
    COOPER, and SABRINA WARNER, on              )
    behalf of themselves and all others         )
    similarly situated,                         )         NO. 3:19-cv-01151
                                                )         JUDGE RICHARDSON
            Plaintiffs,                         )
                                                )
    v.                                          )
                                                )
    AMAZON.COM, INC., WALMART,                  )
    INC., WAL-MART.COM USA, LLC, and            )
    EBAY, INC., et al.,                         )
                                                )
            Defendants.                         )



                              MEMORANDUM OPINION AND ORDER
            Pending before the Court is Defendants Walmart, Inc. and Wal-Mart.com USA, LLC

(collectively “Walmart”)’s1 Motion to Compel Arbitration and to Dismiss (Doc. No. 33, “Motion”)

as to Plaintiff Keith Anderson (“Plaintiff Anderson”), supported by an accompanying

Memorandum of Law (Doc. No. 34). Plaintiff Anderson filed a response (Doc. No. 42), and

Defendant replied (Doc. No. 43). For the reasons stated herein, Defendant Walmart’s Motion is

GRANTED.




1
 Walmart indicates that both Walmart, Inc. and Wal-Mart.com USA, LLC are covered under the
arbitration agreement at issue. (Doc. No. 34 at 2; Doc. 35-2 at 2). Plaintiff does not dispute this
assertion, and the Court will consider the Terms of Use as applicable to both Defendants.


                                                    1

         Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 1 of 16 PageID #: 326
                                        BACKGROUND2
       On December 6, 2019, Plaintiff Anderson purchased two “Universal Auto Car Seat Belt

Extenders 9 inch” as a guest customer from the Walmart website. (Doc. No. 35 at 2). To purchase

an item through the Walmart website, a customer must complete a checkout process. (Doc. No. 36

at 1). During the first step of this checkout process, a customer views a list of items in their

shopping cart and an estimated total. (Id.). In order to proceed, the customer must then click a blue

“Check Out” button. (Id.). After clicking this button, a guest customer (a customer without a

Walmart website account) will select delivery and other options before clicking a “Review Your

Order” button. (Id. at 2). As revealed in the image below, the next page contains information about

the order and the following language: “By clicking Place Order, you agree to Walmart’s Updated

Privacy Policy and Terms of Use.” (Id.). The words “Privacy Policy” and “Terms of Use” are

hyperlinks which will take a customer to Walmart’s Privacy Policy and Terms of Use. (Id.). Both

phrases are bolded and underlined. (Id.). To complete the order, a customer must click on a blue

“Place Order” button. (Id. at 3). The order cannot be completed without clicking this button. (Id.).




2
  The background facts are drawn from the declarations submitted by Walmart in support of its
Motion and from the Complaint. (Doc. Nos. 1, 34). None of the facts recited herein are disputed
by the parties. The Court therefore will rely on them. See Yaroma v. Cashcall, Inc., 130 F. Supp.
3d 1055, 1062 (E.D. Ky. 2015) (“in evaluating motions to compel arbitration, ‘courts treat the facts
as they would in ruling on a summary judgment.’ ” (quoting Kovac v. Superior Dairy, Inc., 930 F.
Supp. 2d 857, 864 (N.D. Ohio 2013))).
                                                 2

    Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 2 of 16 PageID #: 327
(Id. at 2).

        At the top of the first page of Walmart’s Terms of Use are the words: “Please review these

Terms of use carefully. They include a binding arbitration clause (see Section 20) requiring you

and us to arbitrate our claims instead of suing in court.” (Doc. 35-2 at 2). Further down on the

same page, in bold and all capitals, the Terms of Use state: “IMPORTANT: THIS

AGREEMENT CONTAINS A MANDATORY ARBITRATION PROVISION THAT, AS

FURTHER SET FORTH IN SECTION 20 BELOW, REQUIRES THE USE OF

ARBITRATION ON AN INDIVIDUAL BASIS TO RESOLVE DISPUTES. THIS MEANS

THAT YOU AND WALMART ARE EACH GIVING UP OUR RIGHTS TO SUE EACH

OTHER IN COURT OR IN CLASS ACTIONS OF ANY KIND.” (Id.)

        Section 20 of the Terms of Use (“Arbitration Clause”) states, in part:




                                                 3

    Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 3 of 16 PageID #: 328
        PLEASE READ THIS SECTION CAREFULLY, IT MAY SIGNIFICANTLY
        AFFECT YOUR LEGAL RIGHTS, INCLUDING YOUR RIGHT TO FILE A
        LAWSUIT IN COURT. Using or accessing the Walmart Sites constitutes your
        acceptance of this Arbitration provision. Please read it carefully as it provides that
        you and Walmart will waive any right to file a lawsuit in court or participate in a
        class action for matters within the terms of the Arbitration provision.

        EXCEPT FOR DISPUTES THAT QUALIFY FOR SMALL CLAIMS COURT,
        ALL DISPUTES ARISING OUT OF OR RELATED TO THESE TERMS OF USE
        OR ANY ASPECT OF THE RELATIONSHIP BETWEEN YOU AND
        WALMART, WHETHER BASED IN CONTRACT, TORT, STATUTE, FRAUD,
        MISREPRESENTATION, OR ANY OTHER LEGAL THEORY, WILL BE
        RESOLVED THROUGH FINAL AND BINDING ARBITRATION BEFORE A
        NEUTRAL ARBITRATOR INSTEAD OF IN A COURT BY A JUDGE OR
        JURY. AND YOU AGREE THAT WALMART AND YOU ARE EACH
        WAIVING THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BY A
        JURY. YOU AGREE THAT ANY ARBITRATION WILL TAKE PLACE ON AN
        INDIVIDUAL BASIS; CLASS ARBITRATIONS AND CLASS ACTIONS ARE
        NOT PERMITTED AND YOU ARE AGREEING TO GIVE UP THE ABILITY
        TO PARTICIPATE IN A CLASS ACTION.

(Id. at 15-16).

        On December 21, 2019, Plaintiff Anderson, together with Plaintiffs Matthew Cooper and

Sabrina Warner (collectively “Plaintiffs”), filed the Complaint in this case on behalf of themselves

and all others similarly situated, alleging fraud and negligent misrepresentation regarding the sale

of seatbelt extenders. (Doc. No. 1 at ¶ 1). In their Complaint, Plaintiffs allege that Defendants

Amazon.com, Inc., Walmart, Inc., Wal-Mart.com USA, LLC, and eBay, Inc. (collectively

“Defendants”) fraudulently misled consumers regarding the proper usage and safety ratings of

seatbelt extenders. (Id. at ¶¶ 12-36). Specifically, Plaintiffs allege that Walmart advertised a

seatbelt extender as safe for use with children’s car seats despite numerous car manufacturers’

warnings against such use. (Id. at ¶ 28-29, 30-31). Plaintiffs allege that the sole intended use of

seatbelt extenders is for those individuals whose weight falls above the 99th percentile and cannot

buckle a standard seatbelt. (Id. at ¶ 15). Plaintiff Anderson purchased a seat belt extender for use

with his child’s booster seat. (Id. at ¶¶ 5, 6, 29, 30-31). Plaintiff Anderson, a plus-sized individual

                                                  4

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 4 of 16 PageID #: 329
who does not fall above the 99th percentile, also purchased a seatbelt extender for his own use.

(Id. at ¶ 30). Plaintiff Anderson is the sole Plaintiff to make allegations against Walmart. (Id.).

        The Court previously entered an Order (Doc. No. 51) granting Defendant eBay’s Motion

to Compel Arbitration and Stay Proceedings as to Plaintiff Matthew Cooper. The Court has also

entered an Order (Doc. No. 52) granting Defendant Amazon’s Motion to Compel Arbitration and

to Dismiss as to Plaintiff Sabrina Warner. Pending before the Court in this instance is Defendant

Walmart’s Motion to Compel Arbitration and to Dismiss as to Plaintiff Anderson. (Doc. No. 33).

                                      LEGAL STANDARD
        The Federal Arbitration Act (“FAA”) provides that a written provision in a contract “to

settle by arbitration a controversy thereafter arising out of such contract . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. This section of the FAA “embodies the national policy favoring

arbitration and places arbitration agreements on equal footing with all other contracts.” Seawright

v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 972 (6th Cir. 2007) (internal citation and quotation

omitted).

        Under the FAA, if a party establishes the existence of a valid agreement to arbitrate, the

district court must grant the party’s motion to compel arbitration and stay or dismiss proceedings

until the completion of arbitration. Glazer v. Lehman Bros., Inc., 394 F.3d 444, 451 (6th Cir. 2005)

(citing 9 U.S.C. §§ 3-4). Furthermore, “courts are to examine the language of the contract in light

of the strong federal policy in favor of arbitration.” Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th

Cir. 2000) (citation omitted). Therefore, any doubts regarding arbitrability must be resolved in

favor of arbitration. Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003). However,

while   the   courts    must    respect   “the    liberal   federal   policy   favoring    arbitration

agreements . . . arbitration is a matter of contract and a party cannot be required to submit to

                                                  5

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 5 of 16 PageID #: 330
arbitration any dispute which he has not agreed to submit.” Seawright, 507 F.3d at 972 (internal

citation and quotation omitted). Because arbitration agreements are fundamentally contracts, the

enforceability of a purported agreement to arbitrate is evaluated according to applicable state

contract law. Id.

       When considering a motion to dismiss and compel arbitration under the FAA, a court has

four tasks:

       [F]irst, it must determine whether the parties agreed to arbitrate; second, it must
       determine the scope of that agreement; third, if federal statutory claims are asserted,
       it must consider whether Congress intended those claims to be nonarbitrable; and
       fourth, if the court concludes that some, but not all, of the claims in the action are
       subject to arbitration, it must determine whether to stay the remainder of the
       proceedings pending arbitration.

Stout, 228 F.3d at 714 (citing Compuserve, Inc. v. Vigny Int’l Finance, Ltd., 760 F. Supp. 1273,

1278 (S.D. Ohio 1990)). Since Plaintiff Anderson alleges that the agreement is unconscionable,

the only task before this Court is whether the parties agreed to arbitrate.

       As noted above in a footnote, “in evaluating motions to compel arbitration, ‘courts treat

the facts as they would in ruling on a summary judgment.’ ” Yaroma, 130 F. Supp. 3d at 1062

(quoting Kovac, 930 F. Supp. 2d at 864). “Therefore, the party opposing arbitration bears the

burden of ‘showing a genuine issue of material fact as to the validity of the agreement to

arbitrate.’ ” Id. (citing Great Earth Cos. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002)). Thus, the

court views “all facts and inferences drawn therefrom in the light most favorable” to the party

opposing arbitration and “determine[s] whether the evidence presented is such that a reasonable

finder of fact could conclude that no valid agreement to arbitrate exists.” Id.; see also Green Tree

Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000) (stating that the party challenging arbitration

has the burden of proving that the claims at issue are not arbitrable).




                                                  6

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 6 of 16 PageID #: 331
                                          DISCUSSION
       Defendant Walmart asserts that the Terms of Use to which Plaintiff Anderson ostensibly

assented when completing his purchase of the seat belt extender from Walmart’s website binds

him to arbitrate all claims arising between Defendant Walmart and himself. (Doc. No. 34 at 7, 9-

10, 11). In response, Plaintiff Anderson challenges the arbitration agreement as being

unconscionable. (Doc. No. 42 at 1-3).

A. Choice of Law
       First, the Court must determine which state’s law to apply when determining whether a

valid agreement exists.3 When exercising diversity jurisdiction, the Court applies the choice-of-

law principles of the forum state. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496

(1941); Centra, Inc. v. Estrin, 538 F.3d 402, 409 (6th Cir. 2008). That means Tennessee, of course,

in the instant case. The Terms of Use at issue also contain a choice-of-law clause. The clause states

that “[t]hese Terms of Use will be governed by and construed under the laws of the United States

(including federal arbitration law) and the State of California, without regard to conflicts of law

principles.” (Doc. No. 35-2 at 16).

       Under Tennessee choice-of-law principles, absent a choice-of-law clause, “a contract is

presumed to be made with reference to the law of the place where it was entered into[.]” Williams

v. Smith, 465 S.W.3d 150, 154 (Tenn. Ct. App. 2014) (citing Ohio Cas. Ins. Co. v. Travelers Indem.

Co., 493 S.W.2d 465, 467 (Tenn. 1973)); see also Evans v. Walgreen Co., 813 F. Supp. 2d 897,

915 (W.D. Tenn. 2011), aff’d, 559 F. App’x 508 (6th Cir. 2014) (“For contract claims, Tennessee

follows the rule of lex loci contractus, which provides that a contract is presumed to be governed



3
 The parties have made no arguments regarding which law the Court should apply in this case
and have cited cases from both potentially applicable jurisdictions. As discussed, regardless of
whether Tennessee or California law is applicable, the outcome would be the same.
                                                 7

    Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 7 of 16 PageID #: 332
by the law of the jurisdiction in which it was executed, absent a contrary intent.” (citation

omitted)).

       The record evidence supports that the contract was entered into in Tennessee. Although

Tennessee courts appear to have not spoken on the issue, other jurisdictions that have considered

the issue have held that a contract was formed in the jurisdiction where a buyer “clicked” the button

online to indicate acceptance of the contract. See Rimel v. Uber Techs., Inc., No.

615CV2191ORL41KRS, 2016 WL 6246812, at *5 (M.D. Fla. Aug. 4, 2016), report and

recommendation adopted, 246 F. Supp. 3d 1317 (M.D. Fla. 2017) (applying Florida’s lex loci

contractus rule and explaining “[a]lthough the parties do not directly address the question of where

Rimel accepted the June 21, 2014 Services Agreement and its Arbitration Provision, because he

resides in Florida and worked as an uberX driver in Florida, the logical inference is that he accepted

the agreement and the Arbitration Provision by clicking ‘Yes, I Agree’ while he was in Florida.

Therefore, Florida law applies to the Arbitration Provision.”); Home Basket Co., LLC v. Pampered

Chef, Ltd., No. 04-1314-WEB, 2005 WL 82136, at *2 (D. Kan. Jan. 12, 2005) (applying Kansas

choice-of-law principles and noting that the plaintiff “accepted the contract when [its employee]

clicked on the ‘Accept [purchase order]’ button in Kansas.”).

       When ruling on the applicability of an arbitration clause regarding one of the other

Plaintiffs in this case, this Court previously found that Tennessee courts would likely reach the

same result and found that a contract is entered into in Tennessee, for purposes of the lex loci

contractus rule, by the act of “clicking” online to accept that agreement while present in Tennessee.

Anderson v. Amazon.com, Inc., No. 3:19-CV-01151, 2020 WL 4586173, at *5 (M.D. Tenn. Aug.

10, 2020). Here, like in Rimel, there is no direct evidence that Plaintiff Anderson was in Tennessee

when he accepted the agreement; however, the fact that Plaintiff Anderson is a Tennessee resident



                                                  8

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 8 of 16 PageID #: 333
who accepted the agreement in the act of purchasing goods to be delivered to Tennessee, (see Doc.

No. 35-1), leads to “the logical inference . . . that he accepted the agreement” while he was in

Tennessee. Rimel, 2016 WL 6246812, at *5. Therefore, if the Court were to eschew the choice-of-

law provision, Tennessee law would apply.

       Next, the Court turns to the choice-of-law provision, which selects California law to govern

any claims that may arise between the parties. Tennessee courts are “apt to construe [such] choice

of-law provisions broadly.” EPAC Techs., Inc. v. HarperCollins Christian Publ’g, Inc., 810 F.

App’x 389, 399 (6th Cir. 2020) (citing Frizzell Const. Co. v. Gatlinburg, L.L.C., 9 S.W.3d 79, 85

(Tenn. 1999)). “Tennessee will honor a choice-of-law provision ‘so long as the provision was

executed in good faith, there is a material connection between the law and the transaction, and the

chosen law is not contrary to the fundamental policies of Tennessee.’ ” Id. (quoting Town of

Smyrna, Tenn. v. Mun. Gas Auth. Of Georgia, 723 F.3d 640, 645-46 (6th Cir. 2013)) (internal

quotation marks omitted). The Court is uncertain that the existence of some offices of Walmart in

California is enough to create a material connection between California and Plaintiff Anderson’s

transaction, as required by Tennessee law.4 See EPAC Techs., Inc., 810 F. App’x at 399; see also

Planters Gin Co. v. Fed. Compress & Warehouse Co., 78 S.W.3d 885, 890 (Tenn. 2002).

       Nevertheless, the Court need not take on this aforementioned issue, as it finds that the

outcome of the motion would be the same regardless of an application of Tennessee law (which as

discussed above, would apply if the Court did not enforce the choice-of-law provision) or

California law.




4
  The parties have submitted no evidence specifically on this issue. The Terms of Use indicate
that Walmart can be contacted at an address in California. (Doc. No. 35-2 at 17).
                                                9

    Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 9 of 16 PageID #: 334
B. Unconscionability

       All of Plaintiff Anderson’s arguments fall under the umbrella of unconscionability, and

they focus solely on procedural, as opposed to substantive, unconscionability.5

       “Unconscionability may arise from a lack of a meaningful choice on the part of one party

(procedural unconscionability) or from contract terms that are unreasonably harsh (substantive

unconscionability).” Trinity Indus., Inc. v. McKinnon Bridge Co., 77 S.W.3d 159, 170 (Tenn. Ct.

App. 2001); see also Cooper v. MRM Inv. Co., 367 F.3d 493, 505 (6th Cir. 2004); Armendariz v.

Found. Health Psychcare Servs., Inc., 6 P.3d 669, 689 (Cal. 2000). Tennessee courts “lump the


5
  Without citation or an explicit discussion, Plaintiff’s Response appears to imply that because
(according to Plaintiff) the agreement is “browsewrap,” the agreement is substantively
unconscionable. (Doc. No. 42 at 1-3). Courts typically analyze the distinction between browsewrap
and clickwrap as being an indicator of procedural unconscionability. See e.g., Magid Glove & Mfg.
Safety Co., LLC v. Tower Int’l, Inc., No. 10 C 7377, 2011 WL 1118883, at *3 (N.D. Ill. Mar. 25,
2011). The Court additionally notes that Walmart’s Terms of Use include several provisions aimed
at giving fair process to the consumer to resolve a dispute, and since Plaintiff has raised no
substantive concerns, he has not met his burden to show that it was substantively unconscionable.
As Walmart notes:

       the arbitration agreement to which Anderson agreed provides a fair process by
       which to resolve this dispute. For example,

           •   The Arbitration Provision requires the arbitrator to “conduct hearings, if any, by
               teleconference or videoconference, rather than by personal appearances, unless the
               arbitrator determines upon request by [Anderson] or by [Walmart] that an in-person
               hearing is appropriate;”
           •   The Arbitration Provision requires that such a hearing “will be held at a location
               which is reasonably convenient to both parties with due consideration of their
               ability to travel and other pertinent circumstances;”
           •   While the arbitrator may determine an arbitral location, in the event the parties
               cannot agree on a location, Walmart agrees to arbitrate this dispute in a locale
               convenient to Anderson and his counsel, should they request an in-person hearing;
               and
           •   The Arbitration Provision expressly states that Anderson, or any other Walmart
               customer, still retains the right to have a federal, state, or local agency bring action
               against Walmart on behalf of Anderson or any other Walmart customer.”

(Doc. No. 43 at 5).
                                                 10

    Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 10 of 16 PageID #: 335
two together” and find unconscionability “when the inequality of the bargain is so manifest as to

shock the judgment of a person of common sense, and where the terms are so oppressive that no

reasonable person would make them on one hand, and no honest and fair person would accept

them on the other.” Trinity Indus., Inc., 77 S.W.3d at 17. Thus, in Tennessee, to establish that an

agreement is unenforceable based on unconscionability grounds, it is not enough to establish

procedural or substantive unconscionability alone; both must be established. See Iysheh v. Cellular

Sales of Tenn., LLC, No. 05-1082, WL 2207122, at *5 (E.D. Tenn. 2018) (“Even if the Agreement

was [procedurally unconscionable], it is enforceable unless plaintiff can also show it is

substantively    unconscionable.”).   Similarly,     California   requires   both   elements    of

unconscionability, but employs a “sliding scale” which indicates that “the more substantively

oppressive the contract term, the less evidence of procedural unconscionability is required to come

to the conclusion that the term is unenforceable, and vice versa.” Armendariz, 6 P.3d at 689

(citation omitted).

       Plaintiff Anderson’s primary argument is that the Court should consider Walmart’s Terms

of Use to be a “browsewrap,” instead of a “clickwrap,” agreement. (Doc. No. 42 at 1).

       Contracts on the internet generally consists of either a “clickwrap” agreement or a

“browsewrap” agreement. Sometimes a court will find a particular agreement to be a hybrid

“clickwrap/browsewrap” agreement if it possesses qualities of both primary types of agreements.

Crawford v. Beachbody, LLC, No. 14CV1583-GPC KSC, 2014 WL 6606563, at *3 (S.D. Cal.

Nov. 5, 2014). A browsewrap agreement does not require the user to manifest assent to the

contract; it instead provides notice to the user of the agreement through a hyperlink posted

somewhere on the website. In re Zappos.com, Inc., Customer Data Sec. Breach Litig., 893 F. Supp.

2d 1058, 1063 (D. Nev. 2012) (finding no enforceable contract and the Terms of Use to be



                                                11

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 11 of 16 PageID #: 336
browsewrap when the hyperlink was inconspicuously listed at the bottom of the webpage). Since

browsewrap agreements do not require any affirmative action on the part of the user, the

determination of the validity of a browsewrap agreement will depend on if the user had actual or

constructive notice of the website’s terms and conditions. Id. If there is no evidence of actual

knowledge, validity will turn on if the website provides the user with reasonable notice. Id.

       In contrast, a clickwrap agreement is an agreement as to which a website user must manifest

assent to the terms of the agreement by clicking on an icon. See Traton News, LLC v. Traton Corp.,

528 F. App’x 525, 526 n.1 (6th Cir. 2013). Federal courts have consistently upheld clickwrap

agreements. See, e.g., id.; Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1256 (10th Cir. 2012)

(citing Smallwood v. NCsoft Corp., 730 F. Supp. 2d 1213, 1226 (D. Haw. 2010)) (“Clickwrap

agreements are increasingly common and ‘have routinely been upheld.’”); Nazaruk v. eBay Inc.,

No. 2:06CV242DAK, WL 2666429, *3-4 (D. Utah 2006). These clickwrap agreements have been

found valid even where the party was required to click on a link to view the terms of the agreement.

See Noye v. Johnson & Johnson, No. 1:15-CV-2382, 2017 WL 5135191, at *8 (M.D. Pa. Nov. 6,

2017) (holding that a clickwrap agreement was not procedurally unconscionable under Michigan

law even though the party had to click on a link to view the arbitration agreement); Magid Glove

& Mfg. Safety Co., LLC v. Tower Int’l, Inc., No. 10 C 7377, 2011 WL 1118883, at *3 (N.D. Ill.

Mar. 25, 2011) (holding that a clickwrap agreement that included a link to its terms and conditions

was not procedurally unconscionable, because “a reasonable user could easily navigate to the

Terms and Conditions through only two mouse clicks”); One Beacon Ins. Co. v. Crowley Marine

Servs., Inc., No. H–08–2059, 2010 WL 1463451, at *5–6 (S.D. Tex. Apr.12, 2010) (finding that a

clickwrap agreement was not unconscionable where it provided address of website and only three

mouse clicks were required to access terms and conditions from home page).



                                                12

  Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 12 of 16 PageID #: 337
       Some courts have felt more comfortable categorizing agreements that require a separate

link be clicked as hybrid clickwrap/browsewrap agreements (though some courts have found these

to be pure clickwrap agreements, as discussed above). But regardless of the label, these agreements

are also routinely upheld. Crawford, 2014 WL 6606563, at *3 (upholding agreement when plaintiff

had to click a “Place Order” button with a sentence immediately above containing hyperlinked

Terms and Conditions); Kim v. Tinder, Inc., No. CV 18-03093 JFW (AS), 2018 WL 6694923, at

*2 (C.D. Cal. July 12, 2018) (upholding hybrid agreement when plaintiff clicked on a log-in button

directly below a hyperlink to the terms of use); Zamber v. Am. Airlines, Inc., No. 16-23901-CV,

2020 WL 1445479, at *3 (S.D. Fla. Feb. 11, 2020) (noting that hybrid agreements are regularly

upheld and holding agreement enforceable when hyperlink was located above a log-in button).

       Plaintiff Anderson argues that he did not “check a box,” he was not required to scroll

through Walmart’s terms of agreement, and he did not click on anything saying “I agree.” (Id. at

2). Therefore, Plaintiff Anderson argues that he never assented to arbitrate the dispute before the

Court. (Id. 3). Plaintiff Anderson additionally argues that the Arbitration Agreement is

procedurally unconscionable because “no reasonable consumer” would be willing to give up his

or her right to a jury, to sue Defendant Walmart in court, or to file a class action suit “simply

because they clicked ‘Place Order,’” especially since the 17-page Terms of Use could only be

accessed by clicking a separate link (Id. at 3). In response, Defendant Walmart argues that Plaintiff

Anderson misconstrues the applicable law regarding “browsewrap” versus “clickwrap” and that

the agreement is not procedurally or substantively unconscionable. (Doc. No. 43 at 1).

       It is clear to the Court that the Terms of Use in this instance were not pure browsewrap as

argued by Plaintiff Anderson. The Terms of Use were not hidden from the consumer, and they

required assent and confrontation by the user. The hyperlink was prominently displayed directly



                                                 13

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 13 of 16 PageID #: 338
above the “Place Order” button which was required to complete a purchase. (Doc. No. 36 at 3).

Regardless of whether the agreement constitutes clickwrap or hybrid clickwrap/browsewrap, the

agreement is of the type that has regularly been upheld by courts. See e.g., Magid Glove & Mfg.

Safety Co., 2011 WL 1118883, at *3; Crawford, 2014 WL 6606563, at *3. With just the single

click of a mouse before placing his order, Plaintiff Anderson would have been able to access the

Terms of Use, as well as the Arbitration Clause. Under these circumstances, the Court cannot say

that the Terms of Use and Arbitration Clause are procedurally unconscionable, regardless of

whether they are deemed clickwrap or clickwrap/browsewrap.

        Additionally, Plaintiff Anderson argues that the Terms of Use are unconscionable because

they require clicking on a separate link and consist of “a seventeen page, narrow-margined, single-

space document that purports to govern everything from use of Walmart’s websites to promotional

materials, to use of gift cards, to Walmart’s intellectual property rights, to its copyrights, and, yes,

eventually to an arbitration clause appearing on page 16.” (Doc. No. 42 at 1, 3).

        Though the Arbitration Clause is located on pages 15 through 16 of the Terms of Use, the

information regarding the existence of the clause is located in two places on the first page: at the

top of the page and in the middle in bold and all capital letters. (Doc. No. 35-2 at 2, 15-16).

Regardless, even though the Court can understand where Plaintiff Anderson is coming from in

complaining about lengthy boilerplate language, the reality is that a party’s failure to read a

contract he or she signed is not a valid indicator of procedural unconscionability nor a defense to

enforcement. See Wofford v. M.J. Edwards & Sons Funeral Home Inc., 490 S.W.3d 800, 812

(Tenn. Ct. App. 2015) (“[F]ailure to read an agreement does not absolve a contracting party from

the terms contained in an agreement.”); Desert Outdoor Advert. v. Superior Court, 196 Cal. App.

4th 866, 872 (2011) (“A cardinal rule of contract law is that a party’s failure to read a contract, or



                                                  14

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 14 of 16 PageID #: 339
to carefully read a contract, before signing it is no defense to the contract’s enforcement.”).

Accordingly, Plaintiff Anderson has not met his burden to demonstrate that the Terms of Use are

procedurally unconscionable.

       In light of all proffered evidence, the Court finds Plaintiff Anderson has failed to make a

sufficient showing of either procedural or substantive unconscionability. Given that both are

required under Tennessee and California law, Plaintiff Anderson’s unconscionability defense fails

regardless of the applicable state law.

                                          CONCLUSION

       As noted above, when considering a motion to dismiss and compel arbitration under the

FAA, a court has four tasks:

       [F]irst, it must determine whether the parties agreed to arbitrate; second, it must
       determine the scope of that agreement; third, if federal statutory claims are asserted,
       it must consider whether Congress intended those claims to be nonarbitrable; and
       fourth, if the court concludes that some, but not all, of the claims in the action are
       subject to arbitration, it must determine whether to stay the remainder of the
       proceedings pending arbitration.

Stout, 228 F.3d at 714 (citing Compuserve, Inc., 760 F. Supp. at 1278). For the above-mentioned

reasons, the Court determines the parties agreed to arbitrate by the terms of the Section 20 in the

Terms of Use. Additionally, the scope of the Arbitration Agreement covers all of Plaintiff

Anderson’s claims, as it requires that “all disputes arising out of or related to these Terms of Use

or any aspect of the relationship between you and Walmart” will be arbitrated. (Doc. No. 35-2 at

16). Given that Plaintiff Anderson purchased the seatbelt extender at issue from Defendant

Walmart, Plaintiff Anderson’s claim is within the scope of the Arbitration Clause. Regarding the

third task, the Court need not examine the arbitrability of claims, given that Plaintiff Anderson

raises no federal statutory claims. (Id. at ¶¶ 45-60).




                                                  15

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 15 of 16 PageID #: 340
       As for the fourth task, two other Plaintiffs also initially brought claims in this case (though

not against Walmart). One of the Plaintiffs, Plaintiff Cooper, was previously compelled to arbitrate

his claims (all of which were brought against Walmart’s co-defendant eBay, Inc.), and the action

was stayed as to that Plaintiff. (Doc. No. 51). Plaintiff Warner failed to file a response to a motion

to arbitrate and was compelled to arbitrate, with her claims (all of which were brought against

Walmart’s co-defendant Amazon.com, Inc.) being dismissed. (Doc. No. 52). In compelling

arbitration of Plaintiff Anderson’s claims, there are no matters left pending before the Court

regarding Plaintiff Anderson and Defendant Walmart. In cases where all of a Plaintiff’s claims are

referred to arbitration, the case may be dismissed instead of stayed. Ozormoor v. T-Mobile USA,

Inc., 354 F. App’x 972, 975 (6th Cir. 2009); see also Doss v. Nordstrom, Inc, No. 3:15-CV-00904,

2016 WL 4272334, at *5 (M.D. Tenn. Aug. 15, 2016), report and recommendation adopted sub

nom. Doss v. Nordstrom, Inc., No. 3:15-CV-904, 2016 WL 5793238 (M.D. Tenn. Sept. 22, 2016).

The Court perceives that so doing makes sense here, particularly since all claims of all other parties

are now in arbitration. Therefore, the Court dismisses the claims brought by Plaintiff Anderson

without prejudice.

       Accordingly, the Court GRANTS Defendant Walmart’s Motion to Compel Arbitration

and to Dismiss the action as to Plaintiff Anderson.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 16

   Case 3:19-cv-01151 Document 53 Filed 09/29/20 Page 16 of 16 PageID #: 341
